966 So. 2d 586 (2007)
STATE of Louisiana in the Interest of W.W.
No. 2007-CK-2093.
Supreme Court of Louisiana.
October 31, 2007.
In re W.W. In the Interest of;Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Orleans Parish Juvenile Court, No. 2006-234-02-DQ-C; to the Court of Appeal, Fourth Circuit, No. 2007-C-1248.
Granted. In this delinquency proceeding, relator was charged with Possession of Marijuana, first offense, in violation of La. R.S. 40:966(E)(1). The district court adjudicated him delinquent and sentenced him to custody in the Office of Youth Development for one year, suspended that sentence, and placed relator on probation. The court later revoked probation and made the sentence executory. The court may not confine a juvenile for longer than the longest period allowed for an adult offenderin this case, six months. La. Rev.Stat. 40:966(E)(1). Therefore, present confinement beyond a total of six months *587 in custody is illegal, and he is ordered released immediately.